DETAILED ACTION
Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/878,930 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 13 Mar 2020 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 8 recites “cone section is void of cutting elements” and then recites in line 9 “milling elements secured to the bit body within the cone section”. It is unclear if the applicant considers the milling elements as cutting elements, since claim 9 recites 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over King (EP 2910727) in view of Keshavan et al. (US 20100155149).
Regarding claim 1, King discloses a drill bit (Fig 1-3 #10), comprising:
a bit body (#18) providing one or more blades (#32) and defining 
one or more cutting elements (plurality of #22) mounted to the one or more blades outside (#35) of the cone section (Fig 4 #37) such that the cone section is void of cutting elements (#37 contains no #22); and
a plurality of milling elements (#24) secured to the bit body within the cone section (Fig 4 #37).
King does not explicitly disclose, teach or suggest nose, shoulder or gauge (gage) sections.
Keshavan teaches “in some cases bit #10 may have a relatively flat parabolic profile resulting in a cone region #24 that is relatively large (e.g. 50% of outer radius #23). … The transition between cone region #24 and shoulder region #25 occurs at the axially outermost portion #39 of the composite blade profile (lowermost point of bit #10 in Fig 7), which is typically referred to as the nose or nose region #27. Next to the 


    PNG
    media_image1.png
    756
    641
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that the drill bit of King contains 
a cone section extending from a centerline of the bit body a first distance, 
a nose section extending from the cone section a second distance, 
a shoulder section extending from the nose section a third distance, and 
a gauge section as would be typically known in the art. See typical sections superimposed on King’s bit below. In particular, it is desirable to design a bottom hole assembly comprising a drill bit which optimizes the arrangement of cutting elements to enhance drilling performance and extend the drilling life of the drill bit and BHA (Keshavan [0009]).

    PNG
    media_image2.png
    730
    755
    media_image2.png
    Greyscale



Regarding claim 2, King of the combination discloses wherein the one or more cutting elements (#22) are positioned on the bit body only on an outer 1/2 (Fig 4) of a bit radius extending from the centerline.
Regarding claim 3, King of the combination discloses wherein the one or more cutting elements (#22) are positioned on the bit body only on an outer 3/4 (Fig 4) of a bit radius extending from the centerline.
Regarding claim 4, King of the combination discloses wherein the one or more cutting elements are positioned on the bit body only on an outer edge of a bit radius extending from the centerline (¶0016 last six lines).
The combination discloses the claimed invention except for a given dimension from the centerline, at which the cutting elements have been removed. It would have been obvious to one having ordinary skill in the art to modify this dividing line to which  the one or more cutting elements are absent on the bit body, since it has been held that where the general condition of a claim are disclosed in a prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
claim 5, King of the combination discloses wherein the plurality of milling elements (#24) is arranged asymmetrically (Fig 3).
Regarding claim(s) 6 and 7, King of the combination discloses wherein the plurality of milling elements (#24) is arranged in a predetermined pattern (“the frac plug #10 is configured to drill out the entirety of a borehole and/or frac plug 14 secured within a borehole” - ¶0017); however does not explicitly disclose wherein the ‘plurality of milling elements is arranged in a predetermined pattern that comprises concentric circles extending radially outward from the centerline’. The examiner is taking the understanding that the claim is referring to a pattern of how the milling elements are secured to the bit (pattern).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that all of the cutting members (#22 and #24) are arranged on the bit to produce a predetermined concentric cutting pattern to be capable to cover the entire surface to be removed, as the bit is rotated.
Regarding claim 12, King of the combination discloses wherein at least one of the one or more blades Fig 4 #32) extends to a centerline (Fig 4 - unreferenced) of the bit body.
Regarding claim 13, King discloses a method of using a drill bit (#10), comprising:
introducing (Fig 1) the drill bit (#10) into a wellbore (#12), the drill bit including:
a bit body (Fig 2 #18) providing one or more blades (#32) and 
defining a cone section (Fig 4 #37) extending from a centerline (Fig 4 unref) of the bit body a first distance, 

a plurality of milling elements (#24) secured to the bit body within the cone section;
advancing (¶0018 – “in certain borehole operations, such as hydraulic fracturing or fracking, a plug #14, such as a frac plug, is used to isolate a portion of a wellbore #12 to be fracked. [Therefore plug is in wellbore]. The plug #14 acts as a one-way valve and allows a specific section of the borehole to be isolated and pressurized for the hydraulic fracking operation. After the plug #14 has performed its function, it is drilled out in a drill out operation using the frac plug mill #10 according to the teachings of the present disclosure. In a drill out operation, the frac plug mill bit #10 is attached to a drill string and it rotated such that its cutting elements crush, rip and break apart the plug #14”) 
the drill bit to a wellbore isolation device anchored within the drill bit; and
drilling and milling (¶0010 “the frac plug mill bit of the present disclosure is employed to drill out the different materials of a frac plug simultaneously”) through the wellbore isolation device with the drill bit (#10).
King does not explicitly disclose, teach or suggest nose, shoulder or gauge (gage) sections.
Keshavan teaches “in some cases bit #10 may have a relatively flat parabolic profile resulting in a cone region #24 that is relatively large (e.g. 50% of outer radius #23). … The transition between cone region #24 and shoulder region #25 occurs at the axially outermost portion #39 of the composite blade profile (lowermost point of bit #10 in Fig 7), which is typically referred to as the nose or nose region #27. Next to the shoulder region is the gage region #26 which extends substantially parallel to central 

    PNG
    media_image1.png
    756
    641
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that the drill bit of King contains 
a cone section extending from a centerline of the bit body a first distance, 
a nose section extending from the cone section a second distance, 
a shoulder section extending from the nose section a third distance, and 
a gauge section as would be typically known in the art. See typical sections superimposed on King’s bit below. In particular, it is desirable to design a bottom hole assembly comprising a drill bit which optimizes the arrangement of cutting elements to enhance drilling performance and extend the drilling life of the drill bit and BHA (Keshavan [0009]).


    PNG
    media_image2.png
    730
    755
    media_image2.png
    Greyscale


Regarding claim 14, King of the combination discloses wherein the wellbore isolation device (#14) includes a body (#28) and one or more slips (#26) positioned about an outer diameter of the body, and wherein the one or more cutting elements (#22) are positioned (Fig 4) on the bit body (#18) only on an outer 1/2 of a bit radius extending from the centerline, the method further comprising:
drilling and milling (¶0025 – “the cutters #22 supported by the peripheral surface #20 are adapted to cut or mill hard material, such as the cast iron slips #26”) through the slips (#26) with the one or more cutting elements (#22); and
milling (¶0026 – “cutters #24 adapted to tear and shear the softer material of the plug body #28”) through the body with the plurality of milling elements (#24).
The combination does not explicitly disclose wherein the one or more cutting elements are positioned on the bit body only on an outer ½ of a bit radius.
Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art. In re Reven, 390 F.2 997, 156 USPQ 679 (CCPA 1968).

Claim(s) 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over King and Keshavan et al. as applied to claim 1 above, and further in view of Durairajan el al. (US 20090266619).
Regarding claim(s) 10, 11, 16 and 17, the combination discloses the drill bit of claim(s) 1 and 13, further comprising:
at least one of the one or more cutting elements (King, Fig 2 #22) positioned on a particular bit blade (King, Fig 2 #32) of the one or more blades;
one or more of the plurality of milling elements (King, Fig 2 #24) positioned on the particular blade (King, Fig 2 #32); and
milling through the slips (King ¶0025 – cutting or milling hard material, such as the cast iron slips #26), however does not explicitly disclose, suggest or teach:
milling elements angularly following the at least one of the one or more cutting elements in a same radial line; and
at least one additional one of the one or more cutting elements positioned on the particular bit blade and angularly following the one or more of the plurality of milling elements in the same radial line.
Durairajan teaches (Fig 6A)  a fixed drill bit comprising a primary row of cutters (Fig 6A #45), a backup row of cutters (Fig 6A #55) and a secondary trailing or backup row of cutters (Fig 6A #56) on the same blade (#31) wherein these cutters angularly follow each other along the same radial line (phantom lines) [as the bit is rotated] for the purpose of extending bit life and therefore minimizing the number of times the drill bit must be changed before reaching the targeted formation (¶0010 line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Durairajan, to modify .
Claim(s) 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King and Keshavan as applied to claim(s) 1 and 13 above, and further in view of Hart et al. (USP 7,178,609).
Regarding claim(s) 8 and 15, the combination of King and Keshavan disclose the drill bit and method of claim(s) 1 and 13; however does not disclose wherein a portion of the one or more cutting elements and a portion of the plurality of milling elements are positioned separately on alternating blades of the one or more blades in a same radial line about a circumference of the bit body.  
Hart teaches “the primary cutting structure #20 can also be designed to wear to a desired diameter which is slightly less than the diameter of the secondary cutting structure, on any given plane orthogonal to the axis of the mill/bit. Thereafter, the worn primary cutting structure #20 acts to limit the rate of penetration of the secondary cutting structure (#22) into the earth formation, and to dynamically stabilize the mill/bit #12 by a non-cutting contact between the worn primary cutting structure and the borehole wall” – (Col 3 line 52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Hart, to modify the drill bit of the combination to position one or more cutting elements and milling element on alternating blades along the same radial line about a circumference of the bit body 
Regarding claim 9, Hart of the combination discloses wherein some of the portion of the plurality of milling elements are arranged on a leading face of the one or more blades and serve as primary cutters. “The mill/bit is provided with a primary cutting structure better suited for milling through the casing” – abstract.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that before the formation can be drilled, the casing must first be penetrated and therefore the milling operation is required to be completed prior, therefore the milling cutters would be a primary cutter in the sense that it is the first operation to be performed.
Claim(s) 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of McCain et al. (USP 8,177,001).
Regarding claim 18, Hart discloses a drill bit (#12), comprising: 
a bit body (Fig 1) having a centerline (Fig 1) and providing one or more blades (#14); 
one or more cutting elements (#22) mounted (Fig 1) to each blade (#14) and each cutting element (#22) being received within and bonded to the bit body; and 
a plurality of milling elements (#20) secured to flat (Col 1 line 54 and Col 2 line 8 – “cutting structure can be designed to wear away”), outer surfaces of each blade, wherein the one or more cutting elements and the plurality of milling elements are alternatingly arranged (See image below copied from Fig 1) along a length of each blade extending from the centerline.  

    PNG
    media_image3.png
    456
    396
    media_image3.png
    Greyscale

Hart discloses wherein the milling elements are “designed to wear away” (Col 1 line 55) and “after penetration of the casing, continued rotation of the mill/bit wears away the primary cutting structure [milling portion] to expose the secondary cutting structure to the earth formation” – Col 2 line 8; however does not explicitly disclose wherein the milling elements are secured to a flat outer surface of each blade.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to realize that if the design was to wear away to eliminate obstruction, then at least one of the finite options available would be to secure the milling elements to a flat outer surface of the blade.
Hart does not disclose wherein each cutting element being received within and bonded to a dedicated cutter pocket defined by the bit body.
McCain teaches a drill bit which includes “pockets (#30) which may be configured to receive cutting elements” (Col 4 line 37) and “cutting elements may be affixed upon the blades of drill bit by way of brazing, welding or as otherwise known in the art” – (Col 4 line 53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount each cutting element by bonding the cutting element into a dedicated pocket on the blade, as is well-known in the art.

claim 19. Hart of the combination discloses wherein the one or more cutting elements (#22) and the plurality of milling elements (#20) are arranged in alternating angular positions about a circumference of the bit body and along the length of each blade extending from the centerline.  (See image below where the alternating arrangement is carried around the circumference).

    PNG
    media_image4.png
    456
    396
    media_image4.png
    Greyscale


Regarding claim 20, Hart of the combination discloses wherein a milling element (#20) of the plurality of milling elements on a first blade is positioned to radially and angularly align with a cutting element (#22) of the one or more cutting elements on a second blade angularly adjacent to the first blade. Hart discloses “the primary cutting structure #20 can also be designed to wear to a desired diameter which is slightly less than the diameter of the secondary cutting structure, on any given plane orthogonal to the axis of the mill/bit. Thereafter, the worn primary cutting structure #20 acts to limit the rate of penetration of the secondary cutting structure (#22) into the earth formation, and to dynamically stabilize the mill/bit #12 by a non-cutting contact between the worn primary cutting structure and the borehole wall” – (Col 3 line 52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drews US 20150226010 discloses “A mill-drill bit 10 that employs mill-drill cutters 22, 70 according to the teachings of the present disclosure can mill through casing, or drill out through a casing bit or frac plug and then drill ahead into formation. Mill-drill cutters and bits including dual purpose (i.e. mill/drill) cutters may be used in connection with casing window mills, mill-drills, and PDC casing bit drill out bits. In addition, reamers may include mill-drill cutters and be used in conjunction with window milling.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        01 Nov 2021

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672